COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                               NO. 02-15-00048-CV


In the Interest of T.M., A Child       §    From the 324th District Court

                                       §    of Tarrant County (324-560679-14)

                                       §    May 14, 2015

                                       §    Per Curiam

                                       §    (nfp)

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed for

want of jurisdiction.


                                    SECOND DISTRICT COURT OF APPEALS

                                    PER CURIAM